                                                                                           1   SUZANNE L. MARTIN
                                                                                               Nevada Bar No. 8833
                                                                                           2   suzanne.martin@oglegreedeakins.com
                                                                                               AMY L. HOWARD
                                                                                           3
                                                                                               Nevada Bar No. 13946
                                                                                           4   amy.howard@ogletreedeakins.com
                                                                                               OGLETREE, DEAKINS, NASH, SMOAK & STEWART, P.C.
                                                                                           5   Wells Fargo Tower
                                                                                               Suite 1500
                                                                                           6   3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89169
                                                                                           7
                                                                                               Telephone: 702.369.6800
                                                                                           8   Fax: 702.369.6888

                                                                                           9   Attorneys for 24 Hour Fitness USA, Inc.
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                          10                                UNITED STATES DISTRICT COURT
                                                                                          11
                                                                                                                             FOR THE DISTRICT OF NEVADA
                                                                                          12
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                               ANN ALLEN TAYLOR, an Individual,                     Case No.: 2:18-cv-01812-RFB-VCF
                                                                                          13
                                                         Telephone: 702.369.6800
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                                                     Plaintiff,
                                                                                          14
                                                                                               vs.                                                    STIPULATION AND ORDER TO
                                                                                          15                                                        EXTEND TIME FOR DEFENDANT TO
                                                                                               24 HOUR FITNESS USA, INC., a Foreign                     RESPOND TO PLAINTIFF’S
                                                                                          16                                                         COMPLAINT AND JURY DEMAND
                                                                                               Corporation, DOES I-X; and ROE
                                                                                               CORPORATIONS I-X,                                             (First Request)
                                                                                          17

                                                                                          18                         Defendants.

                                                                                          19

                                                                                          20          Pursuant to L.R. I.A. 6-1, 6-2, and L.R. 7-1, Plaintiff Ann Allen Taylor (“Plaintiff”) and
                                                                                          21
                                                                                               Defendant 24 Hour Fitness USA, Inc. (“Defendant”) (collectively, the “Parties”), by and through
                                                                                          22
                                                                                               their respective counsel hereby stipulate and agree to extend the time for Defendant to file a
                                                                                          23
                                                                                               response to Plaintiff’s Complaint and Jury Demand (“Complaint”), from October 11, 2018 to
                                                                                          24

                                                                                          25   October 25, 2018. Defense counsel has just been retained in this matter and requires additional

                                                                                          26   time to prepare a response to Plaintiff’s Complaint. This is the Parties’ first request to extend the

                                                                                          27   time for Defendant to respond to Plaintiff’s Complaint.
                                                                                          28

                                                                                                                                                1
                                                                                           1          This requested extension of time is sought in good faith and not for purposes of causing any

                                                                                           2   undue delay.
                                                                                           3
                                                                                                      Dated this 3rd day of October, 2018.
                                                                                           4
                                                                                               HKM EMPLOYMENT ATTORNEYS LLP                        OGLETREE, DEAKINS, NASH, SMOAK
                                                                                           5                                                       & STEWART, P.C.

                                                                                           6     /s/ Jenny L. Foley                                  /s/ Suzanne L. Martin
                                                                                               Jenny L. Foley                                      Suzanne L. Martin
                                                                                           7
                                                                                               1785 East Sahara Avenue                             Amy L. Howard
                                                                                           8   Suite 325                                           3800 Howard Hughes Parkway
                                                                                               Las Vegas, NV 89104                                 Suite 1500
                                                                                           9   Telephone: 702.625.3893                             Las Vegas, NV 89169
                                                                                               Attorneys for Plaintiff Ann Allen Taylor            Telephone: 702.369.6800
                                                                                          10                                                       Attorneys for Defendant 24 Hour Fitness USA,
Ogletree, Deakins, Nash, Smoak & Stewart, P.C.




                                                                                                                                                   Inc.
                                                                                          11

                                                                                          12
                                                                                                                                             ORDER
                                                 Suite 1500, 3800 Howard Hughes Parkway




                                                                                          13
                                                         Telephone: 702.369.6800




                                                                                                      IT IS SO ORDERED.
                                                           Las Vegas, NV 89169
                                                            Wells Fargo Tower




                                                                                          14

                                                                                          15
                                                                                                                                    RICHARD F. BOULWARE, II
                                                                                          16                                        UNITED STATES DISTRICT JUDGE
                                                                                                                                    DATED: October 5, 2018
                                                                                          17

                                                                                          18

                                                                                          19
                                                                                          20

                                                                                          21

                                                                                          22

                                                                                          23

                                                                                          24

                                                                                          25

                                                                                          26
                                                                                          27

                                                                                          28


                                                                                                                                               2
